Citation Nr: 1101252	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 
1947.  He died in October 2005.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2005 due to metastatic melanoma.  

2.  At the time of the Veteran's death he was not service 
connected for any disorder.

3.  There is no credible evidence that the Veteran was exposed 
in-service to ionizing radiation.

4.  Metastatic melanoma was not diagnosed in service or for many 
years thereafter.

5.  There is no competent evidence that metastatic melanoma is 
related to service.

CONCLUSION OF LAW

Metastatic melanoma was not incurred in service, to include as 
the result of ionizing radiation exposure, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in December 
2007 and March 2010 of the information and evidence needed to 
substantiate and complete a claim for service connection for 
cause of death.  VA failed to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
appellant of how an effective date is assigned and did not inform 
her of all the ways entitlement to service connection for cause 
of the Veteran's death can be obtained.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The record, however, shows that any 
resulting prejudice was harmless.  Specifically, in the 
aforementioned March 2010 letter VA informed the appellant of all 
methods by which she could obtain entitlement to service 
connection for cause of the Veteran's death and how effective 
dates are assigned.  The claim was readjudicated in April 2010.  
Thus, any timing error was harmless and not prejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in attempting to 
obtain additional service treatment records.  The entrance and 
separation examinations and some other service treatment records 
were already of record.  However, VA was unsuccessful in 
obtaining any additional treatment or personnel records.  The RO 
informed the appellant of its inability to obtain additional 
service treatment records and the steps it had taken to obtain 
the records in a September 2008 letter.  In that letter, the RO 
asked the appellant to submit any service treatment records she 
had in her possession.  The appellant did not submit any 
additional service records.  She has submitted lay statements and 
articles, provided testimony at a Decision Review Officer 
hearing, and submitted private medical records in connection with 
the claim.  

VA did not obtain a medical opinion in connection with this 
claim, and the Board finds that such was not required.  In this 
regard, the Secretary must secure a VA medical opinion when there 
is: (1) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the Veteran 
qualified; (2) evidence that the disability responsible for the 
Veteran's death may be associated with his service or with 
another service-connected disability; and (3) when there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Cf. generally McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the appellant is claiming that the Veteran 
developed metastatic melanoma due to in-service ionizing 
radiation exposure.  She has provided lay statements from another 
soldier with whom her husband served, although the person did not 
attempt to allege that he and the Veteran had been exposed to 
ionizing radiation.  

The Board finds as fact that the Veteran was not exposed to 
ionizing radiation.  The bases for this conclusion are the 
absence of any service records showing in-service exposure to 
ionizing radiation, as well as the Veteran's own statement in a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, submitted in June 2005.  This was submitted while the 
Veteran was still alive and in connection with a claim for 
service connection for Buerger's disease.  In the application, 
the Veteran was specifically asked whether he was exposed to 
ionizing radiation and he specifically checked the box that 
stated, "No."  See VA Form 21-526 at Part B, Section II, item 
number 8a.  

While the appellant alleges that the Veteran was exposed to 
ionizing radiation, the Board accords more probative value to the 
Veteran's own statements.  The Veteran served in Japan during 
World War II, but there is no evidence that he ever served within 
ten miles of either Hiroshima or Nagasaki.  Indeed, the one 
location identified by the Veteran's former fellow serviceman 
(i.e. Tachikawa) is located no less than 400 miles from either 
Hiroshima and Nagasaki.  Moreover, the Board finds extremely 
probative the Veteran's own personal declaration that he was 
never exposed to ionizing radiation.  The appellant did not serve 
with the Veteran in Japan.  The Veteran specifically denied any 
in-service exposure to ionizing radiation, and the Board has no 
reason to question the credibility of that denial.  This does not 
mean that the Board is questioning the appellant's credibility; 
rather, the Board finds that had the Veteran been exposed to 
ionizing radiation, he would have indicated such on the June 2005 
application.  This is the basis why the Board concludes the 
Veteran was not exposed to ionizing radiation and why a medical 
opinion is not required.  Accordingly, the appellant cannot meet 
the criteria for evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies.  

Because this element has not been met, the Board need not reach 
whether the other elements have been met because all criteria 
must be met to be entitled to a medical opinion.  Hence, a 
medical opinion was not necessary to make a decision on this 
claim for service connection for cause of the Veteran's death.

The appellant has alleged that there are records that could 
confirm that the Veteran was exposed to some type of ionizing 
radiation while in service.  In an October 2009 statement, the 
Veteran's representative alleged that VA had access to ship logs 
and away team assignments that were maintained during the 
occupation in Japan.  The Board does not find that a remand is 
necessary to attempt to obtain these records because the Veteran, 
during his lifetime, specifically denied being exposed to 
ionizing radiation, and the Board accords his statements high 
probative value.  The Board concludes, as a finding of fact, that 
the Veteran was not exposed to ionizing radiation during service.  
Thus, there is no need for it to attempt to confirm an incident 
(exposure to ionizing radiation) that the Veteran denied during 
his lifetime.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim. . . . [and] 
this duty is limited to specifically identified documents that by 
their description would be facially relevant and material to the 
claim.")

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and she did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Analysis

The appellant argues that the Veteran developed metastatic 
melanoma from ionizing radiation in service.  At the October 2009 
Decision Review Officer hearing, the appellant testified that the 
Veteran had been in a Japanese factory that may have exposed him 
to some kind of chemical.  Her representative alleged that the 
Veteran was not exposed to radiation following service discharge, 
and inferred that the Veteran must have been exposed to ionizing 
radiation while in service.
 
At the time of the Veteran's death, he was not service connected 
for any disability.  
 
The Certificate of Death lists the immediate cause of the 
Veteran's death as metastatic melanoma.  The approximate time 
between the onset of the disease and death was one year.  No 
other immediate cause or significant condition contributing to 
death but not resulting in the underlying cause was listed.
 
In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  In order to constitute the 
contributory cause of death it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  If 
the service- connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating effects 
of the service-connected disability rendered a veteran less 
capable of resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(2).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by one of three possible methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, a "radiogenic disease" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was otherwise 
incurred during active service, including as a result of exposure 
to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Certain chronic disabilities, such as a malignant tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active duty. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
entitlement to service connection for cause of the Veteran's 
death under any theory of entitlement. 

The provisions of 38 C.F.R. § 3.309(d)(1) provide that the 
diseases listed in 3.309(d)(2) shall be service-connected if they 
become manifest in a "radiation-exposed veteran" as defined in 
3.309(d)(3).  There are 21 types of cancer which are 
presumptively service connected under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) if the veteran has "participated in a 
radiation-risk activity."  The Veteran's metastatic melanoma is 
not eligible for presumptive service connection because the Board 
finds the Veteran did not participate in a "radiation-risk 
activity" as defined by the regulation while in service.  

The regulation defines "radiation-risk activity" as (A) onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; (B) within ten miles of the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (C) Internment as a 
prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2010).  There is 
no credible evidence in the file that the Veteran participated in 
any of these activities.  The Veteran himself specifically denied 
having been exposed to ionizing radiation in a June 2005 
application for compensation benefits.  Thus, he did not allege 
having participated in any of these activities.  Since the 
Veteran did not participate in a defined "radiation-risk 
activity," he is not eligible for presumptive service connection 
for metastatic melanoma.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not give 
rise to a presumption of service connection, but rather establish 
a procedure for handling claims brought by radiation exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  The regulation provides a list of recognized radiogenic 
diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  Metastatic melanoma developing more than five years 
after the radiation exposure is considered a radiogenic disease 
under this provision.  See 38 C.F.R. §§ 3.311(b)(2)(xxiv), 
(b)(5)(iv).

Under the regulation, it states that the veteran must have 
(1) been exposed to ionizing radiation in service; (2) developed 
a radiogenic disease; and (3) the disorder must have been 
manifested within the period specified in the regulation before 
the claim will be referred to the Under Secretary for Benefits 
for consideration.  The regulation further states that if any of 
the three requirements are not met, "it shall not be determined 
that a disease has resulted from exposure to ionizing radiation 
under such circumstances."  38 C.F.R. § 3.311(b)(1).

In this case, the evidence shows that the Veteran failed to meet 
the criteria of being exposed to ionizing radiation in service.  
Again, in his June 2005 application for benefits the Veteran 
specifically denied in-service exposure to ionizing radiation.  
This is evidence against a finding such exposure.  Moreover, 
there is no alternative credible evidence of in-service exposure 
to ionizing radiation.  Thus, service connection for metastatic 
melanoma may not be granted based upon the application of 
38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1).

The next issue is whether there is any evidence of an in-service 
incurrence of metastatic melanoma, manifestations of such to a 
compensable degree within one year following service discharge, 
or evidence showing that the disorder is otherwise due to 
service.  The evidence shows that the separation examination 
showed no abnormalities save for a refractive error.  

The Veteran was diagnosed with metastatic melanoma in 2005.  The 
death certificate shows that the onset of such disease was one 
year before death, which would mean that metastatic melanoma was 
first shown in 2004-more than 56 years following service 
discharge.  The appellant has attempted to allege that the 
Veteran was ill soon after service discharge, but she and the 
Veteran had been making that allegation in the attempt to obtain 
service connection for Buerger's disease during the Veteran's 
lifetime.  Significantly, the mere lay allegation that the 
Veteran was ill soon after service discharge does not mean that 
he had metastatic melanoma at that time.  

It is difficult to discern if the appellant is alleging that 
metastatic melanoma had its onset in service or within one year 
following service discharge.  If she is attempting to make this 
allegation, she is not competent to state that the Veteran had 
such disease process at that time, and no medical professional 
has made that assertion.  In fact, the examiner who completed the 
death certificate found that the onset of the melanoma occurred 
approximately one year prior to death.  Such a medical finding is 
competent evidence against a finding that metastatic melanoma had 
its onset in service or soon after service discharge.  Thus, 
service connection on a presumptive basis for metastatic melanoma 
is not warranted under 38 C.F.R. §§ 3.307, 3.309 based upon it 
being a "chronic disease."  

The appellant has submitted two lay statements from LEB, a man 
who served with the Veteran.  One was submitted in February 2005 
by the Veteran in connection with his claim for service 
connection for Buerger's disease, which the appellant resubmitted 
in November 2009.  In this letter, LEB stated he and the Veteran 
left Japan on the General R.M. Blatchford on December 31, 1946 
returning back to the states.  LEB stated that the Veteran was 
ill when they were boarding the ship because the Veteran was 
unable to carry his barracks bag properly and needed to drag it 
behind him.  LEB added the Veteran had gone to sick call because 
he had to treat an infection that had "massized" at the base of 
his neck.  

In an August 2008 lay statement, LEB stated that he and the 
Veteran arrived in Yokohama in March 1946 and were shipped out to 
a chemical factory, where they stayed several days, sleeping 
where they could lie down.  He stated they had taken a train ride 
to "Tachakawar" (Tachikawa) to an old air field and factory 
that had been badly bombed.  LEB reported that they slept on cots 
in an old barracks that had no windows or doors.  He described 
their quarters as dirty, he alleged that DDT had been sprayed to 
kill the bugs, and that the wind covered them with dust all the 
time.  He stated the Veteran had big boils on his neck, which 
were lanced.  

The Board has carefully considered these lay statements; however, 
they cannot assist the appellant in her claim for service 
connection for cause of the Veteran's death.  LEB is certainly 
competent to state what he observed while he was in service; 
however, his statements are not accepted as proof of exposure to 
ionizing radiation.  The Veteran denied exposure to ionizing 
radiation during his lifetime, and LEB has not asserted that the 
Veteran served within ten miles of either at Hiroshima or 
Nagasaki at any time.  The Board has accorded the Veteran's 
denial high probative value, as he was in position to state 
whether he had been exposed to ionizing radiation.  Additionally, 
it must be noted that the Veteran had submitted one of these 
statements in connection with a claim for service connection for 
Buerger's disease.  Again, just because the Veteran was not 
feeling well in service does not mean that he had metastatic 
melanoma during service.  A medical professional determined that 
the date of onset of the disease was 2004, which is the most 
probative evidence of when the disease process began.

The Board does not doubt the sincerity of the appellant's belief 
that the Veteran developed metastatic melanoma as a result of an 
in-service incident, to include exposure to ionizing radiation; 
however, as a lay person without the appropriate medical training 
and expertise, she simply is not competent to state that the 
metastatic melanoma had its origins in service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally 
not capable of opining on matters requiring medical knowledge").

Without competent evidence linking metastatic melanoma with some 
incident of the Veteran's service, the claim for service 
connection for the cause of the Veteran's death must be denied.  
As the preponderance of the evidence is against the claim of 
entitlement to service connection for cause of the Veteran's 
death, the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


